DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/29/2021 has been entered and considered. Upon entering, Applicant elects Group I corresponding to Claims 1-7 without traverse; claims 8-20 have been canceled and claims 21-35 have been added.
Response to Arguments
Applicant’s arguments filed 03/29/2021 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roque Thuo on 07/01/2021.
The application has been amended as follows: 
1. (Currently Amended) A method of fabricating an antenna, comprising:
injecting a first dielectric material into a mold to form a molded part of the antenna, wherein injecting the first dielectric material into the mold to form the molded part comprises forming a slot on the molded part;
filling the slot with a non-conductive electroplating-resistant material;

and wherein the depositing the conductive material on the surface of the molded part comprises:
electrodepositing the conductive material on the surface of the molded part using a gate affixed to the molded part, wherein the gate comprises a body securely affixable to the molded part; and,
detaching the gate from the molded part after the depositing; and,
forming two contact on the conductive material, the two contacts being separated from each other by a gap in the conductive material.
4. (Cancelled)
25. (Currently Amended) The method of claim 1 [[
26. (Currently Amended) The method of claim 1 [[4]], wherein the gate is affixed on the molded part to fully or partially overlap with the slot.
31. (Currently Amended) A method of fabricating an antenna, comprising:
depositing a conductive material on a surface of a molded part, wherein the molded part comprises a dielectric material and wherein the depositing the conductive material on the surface of the molded part comprises:
electrodepositing the conductive material on the surface of the molded part using a gate affixed to the molded part, wherein the gate comprises a body securely affixable to the molded part; and,
detaching the gate from the molded part after the depositing;
milling a groove into the molded part after depositing the conductive material thereby resulting in multiple electrically isolated windings of the conductive material on the surface of the molded part; and,
forming a power contact and a ground contact on the conductive material, the power contact and the ground contact being separated from each other by a gap formed in the conductive material.
Allowable Subject Matter
1.	Claims 1-3, 7, and 21-35 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “filling the slot with a non-conductive electroplating-resistant material; depositing a conductive material on a surface of the molded part, wherein the non-conductive electroplating-resistant material prevents the conductive material from filling the slot, wherein the slot corresponds to a non-conductive surface of the antenna thereby resulting in multiple loops of the conductive material, and wherein the depositing the conductive material on the surface of the molded part comprises: electrodepositing the conductive material on the surface of the molded part using a gate affixed to the molded part, wherein the gate comprises a body securely affixable to the molded part; and, detaching the gate from the molded part after the depositing; and, forming two contact on the conductive material, the two contacts being separated from each other by a gap in the conductive material.”
Regarding claim 31 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “wherein the depositing the conductive material on the surface of the molded part comprises: electrodepositing the conductive material on the surface of the molded part using a gate affixed to the molded part, wherein the gate comprises a body securely affixable to the molded part; and, detaching the gate from the molded part after the depositing; milling a groove into the molded part after depositing the conductive material thereby resulting in multiple electrically isolated windings of the conductive material on the surface of the molded part; and, forming a power contact and a ground contact on the conductive material, the power contact and the ground contact being separated from each other by a gap formed in the conductive material.”
Claims 2-3, 7, 21-30, and 32-35 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

However, Tomomatsu fails to teach filling the slot with a non-conductive electroplating-resistant material; depositing a conductive material on a surface of the molded part, wherein the non-conductive electroplating-resistant material prevents the conductive material from filling the slot, wherein the slot corresponds to a non-conductive surface of the antenna thereby resulting in multiple loops of the conductive material, and wherein the depositing the conductive material on the surface of the molded part comprises: electrodepositing the conductive material on the surface of the molded part using a gate affixed to the molded part, wherein the gate comprises a body securely affixable to the molded part; and, detaching the gate from the molded part after the depositing; and, forming two contact on the conductive material, the two contacts being separated from each other by a gap in the conductive material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836        

/TOAN T VU/Primary Examiner, Art Unit 2836